Citation Nr: 1603059	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-26 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to special monthly pension based on the need for regular aid and attendance or housebound status.

2.  Whether the Veteran's income is excessive for the award of Department of Veterans Affairs (VA) pension benefits.


REPRESENTATION

Appellant represented by:	Kimberly C. Harris, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the VA Regional Office in Philadelphia, Pennsylvania.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2012 rating decision on appeal denied the Veteran's claim for special monthly pension based on the need for regular aid and attendance.  As explained below, the Veteran's claim must be remanded for a VA aid and attendance medical examination.  

In May 2012 the Veteran and his spouse were examined by a private physician who filled out VA forms regarding examination for housebound status or permanent need for regular aid and attendance.  The May 2012 examination of the Veteran indicated that the Veteran was able to feed himself, but was unable to prepare his own meals.  It indicated that the Veteran was not legally blind.  However, the examiner did not note down the Veteran's corrected vision in the area provided on the VA form.  The Board notes that in May 2012, the Veteran's son reported that the Veteran's was losing his eyesight.  In a July 2015 deferred rating decision the AOJ instructed that the Veteran be provided a VA aid and attendance examination.  However, no steps were taken to provide the Veteran such an examination.  Accordingly, the Veteran's claim must be remanded to provide him a VA aid and attendance examination.

The spouse's May 2012 examination report indicated that she needed regular aid and attendance.  The Board notes that there is no provision for additional pension payable to a Veteran because of his nonveteran spouse's need for regular aid and attendance.  See 38 C.F.R. § 3.351(a).

The April 2012 rating decision on appeal, and the July 2013 statement of the case (SOC) did not adjudicate whether the Veteran's income was excessive for the award of VA pension benefits.  Subsequently, the Veteran reported that his retirement home takes care of him and maintained that the costs of the retirement home should be considered a medical expense.  He asserted that his countable income should be reduced by the amount he pays for his care at the retirement home and that this would result in his countable income being below the MAPR (maximum annual pension rate).  A November 2015 supplemental statement of the case (SSOC) included a second issue, "Whether the Veteran's countable income exceeds the income limit for VA pension."  However, an SSOC may be not be used to announce a decision by the AOJ on issues not previously addressed in the statement of the case.  38 C.F.R. §  19.31.  In light of this error, the AOJ must issue a statement of the case adjudicating whether the Veteran's income is excessive for the award of VA pension benefits.   

The Board notes that the issue of whether the Veteran's income is a bar to entitlement to pension benefits is inextricably intertwined with the issue of whether the Veteran is entitled to special monthly pension based on the need for aid and attendance.  This is because even if the Veteran is found to be in need of regular aid and attendance, he must still meet the income limitation requirements before special monthly pension may be granted.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran a VA medical examination to address his claim for special monthly pension based on the need for regular aid and attendance or housebound status based on his combination nonservice-connected disabilities.  The record should be made available to the examiner for review.

2.  Provide the Veteran an Improved Pension Eligibility Verification Report and a Medical Expense Report to fill out and return so that VA can assess his current net worth and countable income.

3.  The AOJ should issue a statement of the case regarding the issue of whether the Veteran's countable income is excessive for the award of VA pension benefits.

4.  If any benefit on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




